CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Oppenheimer International Bond Fund: We consent to the use of our report dated November 18, 2011, with respect to the financial statements and financial highlights of Oppenheimer International Bond Fund, incorporated by reference herein, and to the references to our firm under the headings “Financial Highlights” in the Prospectus, and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information. /s/ KPMG LLP KPMG LLP Denver, Colorado January 24, 2012
